Citation Nr: 0005817	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-04 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease due to beriberi as a prisoner-of-war (POW).

2.  Entitlement to an evaluation in excess of 10 percent for 
duodenal bulb deformity, residual bulbar ulcer, irritable 
bowel syndrome and helminthiasis.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had certified active service from December 27, 
1941 to December 23, 1942, during which time he was a POW of 
the Japanese Government at Camp O'Donnell from April 9, 1942 
to December 23, 1942; he thereafter had additional active 
service from November 1945 to April 1946.

The current appeal arose from a September 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.  The RO denied 
entitlement to service connection for ischemic heart disease 
and peripheral neuropathy.  The RO determined that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for pulmonary tuberculosis 
and urinary tract infection.  The RO also denied entitlement 
to an evaluation in excess of 10 percent for duodenal bulb 
deformity, residual bulbar ulcer, and irritable bowel 
syndrome.

The appellant's October 1997 notice of disagreement with the 
September 1997 rating decision was limited to the denial of 
service connection for ischemic heart disease and peripheral 
neuropathy, and an evaluation in excess of 10 percent for
duodenal bulb deformity, residual bulbar ulcer, and irritable 
syndrome.  The RO's statement of the case issue in February 
1998 was limited to the claims discussed by the veteran in 
his October 1997 notice of disagreement.  The veteran's March 
1998 substantive appeal was limited to the claims of 
entitlement to service connection for ischemic heart disease 
and an evaluation in excess of 10 percent for his 
gastrointestinal disability.

In December 1998 the RO granted entitlement to service 
connection for helminthiasis which was associated with his 
service-connected duodenal bulb deformity, residual bulbar 
ulcer, and irritable bowel syndrome, with retention of the 10 
percent disability evaluation.  The RO also granted 
entitlement to service connection for post-traumatic 
osteoarthritis with assignment of a 10 percent evaluation.

The veteran has not filed a notice of disagreement with the 
grant of entitlement to service connection for post-traumatic 
osteoarthritis with assignment of a 10 percent evaluation.  
However, the service representative at the Board of Veterans' 
Appeals (Board) included this issue in his October 1999 
statement on the veteran's behalf.  The representative may 
have intended to file a notice of disagreement with the 
December 1998 RO determination in this regard.  As this issue 
has been neither procedurally prepared nor certified for 
appellate review. the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
ischemic heart disease is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

2.  The veteran's aggregate gastrointestinal disability is 
comparable to severe irritable colon syndrome with more or 
less constant abdominal distress, but without severe 
hemorrhages or enlarged ulcerated areas.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
ischemic heart disease is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

2.  The criteria for an increased rating of 30 percent for 
duodenal bulb deformity, residual bulbar ulcer, irritable 
bowel syndrome and helminthiasis are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.14, 4.113, 4.114, Diagnostic Codes 7319-7324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
ischemic heart disease due to beriberi.

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis), (2) an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999). 

In fact, the Court has further recently held that VA is 
precluded from further developing the evidence absent a well-
grounded claim.  See Morton v. West, 12 Vet. App. 477 (1999).

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

If not shown during service, service connection may be 
granted for organic heart disease if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Special Criteria

As noted above, service connection may be established for a 
disability incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  Under other regulations, service 
connection may also be granted for certain disabilities which 
are present to a compensable degree within a given period 
after service or (also under 38 C.F.R. §§ 3.307, 3.309) other 
disabilities if present in a veteran who was a POW for no 
less than a given period of time, [i.e., ischemic heart 
disease as comparable to beriberi heart disease where there 
is inservice evidence of beriberi with localized edema], or 
which are due to or the result of other service-connected 
disabilities.  

Pursuant to revisions which went into effect on August 24, 
1993 in regulations [to include 38 C.F.R. § 3.309(c)], with 
regard to presumptions as to former POWs and certain 
diseases, in order to grant service connection for ischemic 
heart disease, there must be fulfilled only two basic 
criteria, i.e., (1) a history of localized edema of the feet, 
ankles or legs during captivity; and (2) the later 
development of ischemic heart disease.
Parenthetically, as described in detail in other guidelines, 
including the very pertinent Veterans Benefits Administration 
(VBA) Circular 21-97-1, "Ischemic Heart Disease in Former 
Prisoner of War", issued in mid-1997, other things that are 
not required include diagnosis or history of beriberi or 
beriberi heart disease or a diagnosis of heart disease during 
captivity.  

Factual Background

The veteran was a POW during World War II.  Service medical 
records do not document wet beriberi or any heart disorder.  

However, on several affidavits provided by former service 
comrades, assertions by the veteran on a POW protocol 
examination in the 1990's, and in statements by the veteran 
made on repeated other occasions since then, the veteran has 
clearly stated that he had had edema of his lower extremities 
during POW captivity in service.  

On a statement by LAB, M.D., in February 1993, the veteran's 
heart was described as being unremarkable.  Blood pressure 
was 110/80.

On a statement in 1996, the veteran reported that he had 
ischemic heart disease.

On VA examination in June 1997, the examiner found no sign of 
ischemic heart disease.  The veteran was reported to have 
slight elevation of blood pressure and arteriosclerosis with 
slight prominence of the left ventricle. 

On VA examination in 1998, it was determined that there was 
no sign of ischemic heart disease.
Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for ischemic heart disease due to beriberi as a 
POW must be denied as not well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in 
service injury or disease and a current disability.  Caluza, 
supra.  In addition, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

This is precisely the short fall in the veteran's case.  
While he is indeed a former POW, and had wet beriberi in 
service, he has not been shown to have ischemic heart 
disease.  In other words, there is no present disability upon 
which to predicate a grant of entitlement to service 
connection.  The 1998 VA examination was abundantly clear in 
specifying that there was no sign of ischemic heart disease.

There is no competent medical evidence of record showing that 
the veteran has ischemic heart disease which is linked to his 
POW service.  In other words, the veteran's claim is 
predicated on his own lay opinion.  

The veteran is clearly making an assertion which is beyond 
his competence to make.  The veteran does not have the 
competence of a medically trained health care professional to 
express an opinion as to diagnosis and/or etiology.  
Espiritu, King, supra.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  Espiritu, King.  Accordingly, as a well grounded 
claim must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim of entitlement to service 
connection for ischemic heart disease due to beriberi as a 
POW must be denied as not well grounded.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
ischemic heart disease due to beriberi as a POW.

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and  therefore well grounded, VA has a 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  In this case, the RO informed the veteran of the 
evidence he needed to submit to support his claim, thus 
fulfilling its duty in this instance.  The veteran has not 
indicated the existence of any evidence that has not already 
been obtained and/or requested that would well ground this 
claim.  

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1999).  
McKnight, supra.

The veteran's representative contends that VA has expanded 
its duty to assist because it is required to fully develop a 
claim before making a decision on claims that are not well 
grounded.  In support of this contention the representative 
cites provisions of the VA Adjudication Procedure Manual M21-
1.  He cites to Part III, paragraph 1.03a and Part VI, 
paragraphs 1.01b and 2.10f in support of the proposition that 
the RO must fully develop a claim prior to a determination of 
whether a claim s well grounded.

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  The 
Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim s not well grounded.

In addition, it was more recently held that under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those appellants who 
have established well grounded claims.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Barnard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for ischemic heart 
disease due to beriberi as a POW, VA has no duty to assist 
the veteran in developing his case on this issue.

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for ischemic heart disease 
due to beriberi as a POW, the doctrine of reasonable doubt 
has no application to his case.


II.  Entitlement to an evaluation in 
excess of 10 percent for duodenal bulb 
deformity, residual bulbar ulcer, 
irritable bowel syndrome and 
helminthiasis.

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the Court has 
repeatedly admonished that VA cannot substitute its own 
judgment or opinion for that of a medical expert.  See, i.e., 
Colvin v. Derwinski, 1 Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in diagnostic codes by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  As will be discussed 
below in pertinent part, in this case, the Board has 
considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994);  Fanning v. Brown, 4 Vet. App. 225 (1993).

Under 38 C.F.R. § 4.113, there are diseases of the digestive 
system, particularly within the abdomen which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress, pain, anemia, disturbances in 
nutrition.  Consequently, certain coexisting diseases in this 
area, do not lend themselves to distinct and separate 
disability evaluations without violating fundamental 
principles relating to pyramiding (38 C.F.R. § 4.14).

Under provisions for rating duodenal ulcer, a 10 percent 
rating is assignable when mild with recurring symptoms once 
or twice yearly.  A 20 percent rating is assignable when 
moderate with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  A 40 percent rating is 
assignable when moderately severe with less than severe 
symptoms but impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 60 percent rating is assignable when severe, with 
delineated symptoms producing definite impairment of health 
under Code 7305. 

Pursuant to 38 C.F.R. § 4.114, hiatal hernia is ratable as 10 
percent disabling when two or more of the symptoms for the 
rating of 30 percent are present of less severity.  For a 30 
percent rating, there must be persistently recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A maximum rating of 60 
percent may be assigned for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health under Diagnostic Code 7346.

Chronic enterocolitis (under Code 7326), or chronic enteritis 
(under Code 7325), and diverticulitis (under Code 7327) are 
ratable under irritable colon syndrome, and in the case of 
diverticulitis, also those other symptoms which reflect the 
predominant disability picture.

For irritable colon syndrome (spastic colitis, mucous 
colitis, etc.), a noncompensable evaluation is assigned when 
mild, with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent rating is 
assigned when moderate with frequent episodes of bowel 
disturbances with abdominal distress.  A 30 percent rating is 
assignable when severe with diarrhea or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress under Code 7319.

Bacillary dysentery is ratable as for ulcerative colitis 
pursuant to Code 7322.  Under Code 7323, ulcerative colitis 
is ratable as 10 percent disabling when moderate with 
infrequent exacerbations; a 30 percent rating is assignable 
when moderately severe with frequent exacerbations; a 60 
percent rating is assignable when severe with numerous 
attacks a year and malnutrition the health only fair during 
remissions.  A 100 percent rating is assignable when 
pronounced, resulting in marked malnutrition, anemia, and 
general debility, or with serious complications such as liver 
abscess under Code 7323. 

Amebiasis is ratable as noncompensably disabling when 
asymptomatic.  A 10 percent rating is assignable when there 
are mild gastrointestinal disturbances, lower abdominal 
cramps, nausea, gaseous distention, chronic constipation 
interrupted by diarrhea under Code 7321.

Intestinal or hepatic distomiasis is ratable as 
noncompensably disabling when there are mild or no symptoms; 
10 percent is assignable when moderate symptoms; or 30 
percent is assignable when there are severe symptoms under 
Code 7324.

Hypertrophic gastritis, identified by gastroscope, is ratable 
as 10 percent disabling when chronic with small nodular 
lesions and symptoms.  A 30 percent rating is assignable when 
chronic with multiple small eroded or ulcerated areas and 
symptoms.  A 60 percent rating is assignable when chronic 
with severe hemorrhages or large ulcerated or eroded areas 
under Code 7307.  Atrophic gastritis is a complication of a 
number of disease, including pernicious anemia, and is 
ratable under the underlying condition. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

On VA examination in 1987, the veteran alleged to have had 
dysentery and abdominal problems during and as a result of 
being a POW.  Other POW's provided affidavit evidence 
confirming that allegation.

On examination, although clinical findings are not 
identified, the examiner opined that helminthiasis was not 
shown and that there were no residuals of dysentery then 
shown.

A statement from LAB, M.D., dated in February 1993, referred 
to care from November 1988 to August 1989 for a number of 
complaints including epigastric pain which had started a few 
months before and was relieved by food intake.  

On examination, pertinent findings included tenderness over 
the abdomen in the epigastric area.  Upper gastrointestinal 
series in November 1988 had shown chronic bulbar ulcer for 
which the veteran had been given antacids.  Another series in 
June 1989 showed bulbar and post bulbar ulcer.  The duodenal 
bulb was reported as being persistently deformed with 
irregularities of the mucosa and seeming ulcer niches in the 
post-bulbar area.  A third study done in August 1989 had 
shown antral gastritis and bulbar deformity, and an irritable 
duodenal bulb.  Diagnoses were antral gastritis and bulbar 
deformity for which antacids were prescribed.

The above cited upper gastrointestinal series were reviewed 
by VA in August 1989.  The summary report showed deformity of 
the duodenal bulb with scarring, consistent with prior ulcer 
disease.

On VA examination in January 1993, the veteran weighed 60 kg, 
and was 163 cm tall.  The veteran specifically complained 
that since 1989, he had been experiencing all sorts of 
abdominal discomfort including constipation alternating with 
frequent bowel movements.  Subjectively, he had abdominal 
pains as well as constipation and changes in his bowel 
habits.  He was unable to recall his weight the prior year.  

A barium enema study was undertaken which showed numerous 
filling defects throughout the colon.  The barium study was 
felt to be grossly normal although polyps were said to be not 
be excluded.  On examination, the veteran had been positive 
for constipation, bowel disturbance and abdominal 
disturbances.  Diagnosis was irritable bowel syndrome. 

On VA examination in June 1993, the veteran reported having 
had intermittent mild to moderate abdominal pain since 1988.  
He weighed 68.9 kg., and was 160 cm. tall.  Subjectively, he 
complained of new symptoms to include diarrhea and old ones 
to include constipation as well as bowel and abdominal 
disturbances.  A barium enema series showed a normal gastric 
mucosal pattern although the duodenal bulb did not form very 
well and there was no definite ulcer niche.  However, the 
mucosal folds were irregular and fairly irregular in the bulb 
and postbulbar segments of the duodenum.  Duodenitis was 
diagnosed.


A report by WUB, M.D., dated in September 1996 was to the 
effect that the veteran had been hospitalized with various 
symptoms including loose bowel movements and some weakness.  
Rule out irritable bowel syndrome was suggested in the 
record.

On VA examination in 1997, the veteran complained of 
increased abdominal distress.  On parasitology evaluation, he 
was found to have Entamoeba coli cysts, and entomebic 
(dysentery) was diagnosed.  He also complained of abdominal 
pain. Diagnosis was irritable bowel syndrome but no further 
evaluative or diagnostic studies were undertaken. 

On a VA Form 9, filed in 1998, the veteran detailed his 
current abdominal complaints.  He stated that he suffered 
every month from diarrhea or diarrhea alternating with 
constipation during which time he lost his appetite, had 
recurrent exacerbations and episodes of 2-3 days length, once 
or trice a month due to food intake.  He reported that he 
would be exhausted after every episode.  He had been seen for 
these symptoms by a private physician and he indicated that 
the physician would provide records of such care.

The private treatment records were received from 1997 showing 
recurrent acute gastritis and parasitic infection.  He was 
admitted on one occasion in 1997 with abdominal pain and 
vomiting.  These complaints continued into 1998.

On VA examination in August 1998, it was noted that the 
veteran had a history of irritable bowel syndrome on the VA 
examination in 1993.  On one segment of the physical 
examination, he reported having weighed 63 kg in 1997 and 61 
kg in 1998.  He had had rare nausea and vomiting but claimed 
to have 3-4 bowel movements per day.  His stool examination 
was positive for both Ascaris and Trichuriasis and the 
diagnosis was helminthiasis.   

On another portion of the examination in August 1998, the 
veteran described his abdominal symptoms are epigastric 
discomfort characterized by colicky, distress usually 
precipitated by hunger, relieved by good intake occurring 
rarely.  His hemoglobin was 15.1 g/dl (with normal shown as 
13-18 g/dl.).  Upper gastrointestinal series was said to show 
chronic slight duodenal bulb deformity without active 
ulceration.  A hematology report showed red blood cells were 
4.78 mil/mm³, with normal shown as 4.2-5.4 mil/mm³.  
Parasitology studies were moderately positive for both 
Ascaris lumbricoides and Trichuris trichiura egg 
infestations.  

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for his 
gastrointestinal disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his gastrointestinal disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an evaluation in excess of 10 
percent for that disability is well grounded.  King v. Brown, 
5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The veteran has a history of several gastrointestinal 
problems, and his duodenal ulcer has objectively shown 
fluidity and mucosal abnormalities for years.  He has 
continued to have recurrent, chronic abdominal discomfort for 
which he has been evaluated and treated by both VA and 
private physicians.  



Whether or not he specifically is diagnosed as having antral 
gastritis or duodenitis at one time or another, it is clear 
that his overall gastrointestinal problems are service-
connected, and they were initially manifested primarily by 
disruption of the mucosal lining of the digestive tract as 
well as frank ulcerations.

The veteran has consistently tested positive for one or 
another or multiple gastrointestinal parasitic infestations, 
namely Ascaris Lumbricoides and Trichiura Trichuris, 
collectively characterized for evaluative purposes as 
helminthiasis, all of which are now part and parcel of the 
aggregate service connected disability.  In the past, he has 
had other comparable infestations.

The veteran has described episodes of alternating diarrhea 
and constipation, and indicates that these symptoms recur on 
a fairly regular basis.  The Board finds this to be a 
credible statement, and it is entirely consistent with the 
clinical findings including the mucosal abnormalities as well 
as the recurrent present of parasites.  
Resolving any doubt in his favor, the veteran's overall 
gastrointestinal symptoms are more nearly reflective of the 
description of severe irritable colon syndrome with more or 
less constant abdominal distress, which warrants the highest 
30 percent rating under Code 7319.  38 C.F.R. §§ 3.102, 4.7.

Alternatively, the disability might be rated under Code 7307 
for hypertrophic gastritis, but he does not exhibit such 
severe hemorrhages or large ulcerated or eroded areas as to 
warrant an evaluation in excess of 30 percent.  

The veteran also might alternatively be rated under Code 
7324, which was the Code added by the RO when helminthiasis 
was appended to the other already service-connected problems.  
However, again the 30 percent rating is the maximum available 
thereunder.  In any event, under 38 C.F.R. §§ 4.14, 4.113, he 
may not be rated under more than one such Code, and the 
initial increase to a 30 percent rating is appropriate at 
this time. 

Additional Matter

The RO provided, and addressed the criteria for assignment of 
an increased evaluation of the appellant's gastrointestinal 
disability on an extraschedular basis.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The veteran has not argued that he has lost time from work, 
nor are there any other factors such as frequent 
hospitalizations which might suggest a disability picture 
which is any way unusual or exceptional in nature as to 
warrant referral of his case to the Director or 
Undersecretary for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of his service-
connected gastrointestinal disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for ischemic heart disease 
due to beriberi as a POW, the appeal is denied.

Entitlement to an increased evaluation of 30 percent for 
duodenal bulb deformity, residual bulbar ulcer, irritable 
bowel syndrome and helminthiasis is granted, subject to the 
regulations governing to the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

